Citation Nr: 1639195	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO, which declined to reopen a claim of service connection for hepatitis B.  

The issue of service connection for hepatitis B on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A July 2004 rating decision denied service connection for hepatitis B based essentially on a finding that the Veteran did not have a current diagnosis of such disability; he initiated, but did not perfect, an appeal of that decision, and it became final.

2.  Evidence received since the July 2004 rating decision suggests that the Veteran is receiving treatment for hepatitis B related complaints; relates to an unestablished fact necessary to substantiate a claim of service connection for hepatitis B; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for hepatitis B may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A July 2004 rating decision denied the Veteran service connection for hepatitis B, finding that there was no evidence of a current disability.  He submitted a notice of disagreement in August 2004.  The RO issued a statement of the case (SOC) in the matter, and the Veteran was notified that to perfect the claim he was required to submit a substantive appeal.  As he did not submit a timely substantive appeal in the matter, the July 2004 rating decision became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the July 2004 rating decision included the Veteran's service treatment records (STRs) and available postservice treatment records (both VA and private) which did not show a current diagnosis of hepatitis B.  Also of record were March and April 1986 letters from a California blood center which noted that blood tests confirmed the presence of an antibody to the hepatitis B virus core (anti-HBc) and a nonreactive result for the hepatitis B surface antigen (HBsAg).  The letter explained that, "A positive test for anti-HBc with a negative result of HBsAg most likely indicates past infection."  The letter further explained that testing confirmed that the Veteran had antibodies to the hepatitis B surface antigen (anti-HBs), which meant he was immune to the hepatitis B virus.

As service connection for hepatitis B was previously denied because such disability was not shown, for evidence to pertain to an unestablished fact necessary to substantiate the claim and be sufficient to reopen the claim it must be evidence received since the July 2004 decision that is not cumulative or redundant of evidence previously in the record and tends to show that he does have such a disability that might be related to his service (thus raising a reasonable possibility of substantiating the underlying claim).

Evidence received since the July 2004 rating decision includes an August 2011 Kaiser Permanente (Kaiser) summary report of consistently elevated alanine aminotransferase (ALT) levels between July 2006 and June 2011.  VA also received a June 2014 statement from the Veteran's treating physician at Kaiser who wrote, "[The Veteran] is under my medical care since 2005, who was exposed to hep B while was in service, and his liver was affected, and has changed his lifestyle a lot to keep it under control."  

The medical evidence received since July 2004 is new evidence, in that the medical summary report and doctor's statement were not part of the record at the time of the prior final denial, and is material evidence, in that those records  suggest that the Veteran may have been receiving treatment for hepatitis B-related complaints.  When this evidence is considered with the overall record it raises, particularly in light of the relaxed evidentiary standard (under 38 U.S.C.A. § 1154(b)) that applies, a reasonable possibility of substantiating the claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for hepatitis B may be reopened.


ORDER

The appeal to reopen a claim of service connection for hepatitis B is granted.


REMAND

At the outset, the Board notes that pertinent postservice treatment records may be outstanding.  As noted above, the Veteran is currently being treated for a liver condition at Kaiser.  The file contains Kaiser records from 1995 to February 2004.  In April 2011, VA contacted Kaiser to obtain updated records.  In May 2011, Kaiser provided a negative reply.  However, as detailed above, the Veteran has submitted evidence of treatment at Kaiser between 2006 and 2014.  As such records may contain pertinent information they should be secured on remand.  

The Veteran's contends that he was exposed to blood in service unloading wounded troops from helicopters in Vietnam.  See August 2004 statement.  While the record does not confirm such report, it does reflect that he was awarded a Combat Infantry Badge (CIB), suggesting that his account is plausible, and establishing that he is entitled to consideration of his claim under the relaxed evidentiary standard afforded under 38 U.S.C.A. § 1154(b).  He has not been afforded a VA examination in connection with this claim, and the Board finds that an examination to ascertain the likely etiology of his claimed hepatitis B is necessary.  [The Board notes that in a May 2004 hepatitis risk factor questionnaire, he denied exposure to most known risk factors for the disease (other than exposure to the blood of another person).  In an August 2004 statement, he asserted that he "never engaged in any other activity that would expose me to this disease.  I firmly believe that the service was the only time I could have been infected."]

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for liver problems/hepatitis B since separation from service (specifically including Kaiser Permanente from February 2004 to present), and to provide the authorizations necessary for VA to secure any private records of such evaluations and treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received since July 2006, the date of the most recent VA records associated with the claims file.

2.  After the development above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician (e.g. an infectious diseases / liver diseases specialist) to secure for the record an advisory medical opinion in this matter.  The entire record (to include this remand) must be reviewed by the consulting provider, and the examiner should elicit from the Veteran a full listing of his alleged exposures to risk factors for hepatitis B in service.  Based on examination and interview of the veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran currently have, or at any time during the pendency of this claim has he had, hepatitis B or a related/residual disability? 

(b) If hepatitis B (or disability that is a residual of hepatitis B) is diagnosed, the examiner should identify the likely etiology of such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it was acquired in service/from exposure to a risk factor therein?  

The examiner must include rationale with all opinions.  If hepatitis B is diagnosed, the rationale should specifically address the Veteran's allegation that he contracted hepatitis B in service via exposure to blood when unloading wounded troops off of helicopters.  

3.  The AOJ should then review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


